J-S27001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.M.G., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: J.L.C.R., FATHER             :         No. 3535 EDA 2016


             Appeal from the Decree Entered October 14, 2016
            In the Court of Common Pleas of Philadelphia County
     Family Court Juvenile Division at No(s): CP-51-AP-0000026-2015,
            CP-51-DP-0002367-2013, FID: 51-FN-004216-2013


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED APRIL 28, 2017

      Appellant, J.L.C.R. (“Father”), appeals from the decree entered in the

Philadelphia County Court of Common Pleas Family Court Juvenile Division,

which granted the petition of the Department of Human Services (“DHS”) for

involuntary termination of Father’s parental rights to his minor child, K.M.G.

(“Child”). We affirm.

      In its opinion, the Juvenile Court fully and correctly set forth the

relevant facts and procedural history of this case.   Therefore, we have no

reason to restate them.

      Father raises two issues for our review:

         WHETHER      THE    [JUVENILE]  COURT   COMMITTED
         REVERSIBLE     ERROR     WHEN    IT  INVOLUNTARILY
         TERMINATED FATHER’S PARENTAL RIGHTS WHERE SUCH
         DETERMINATION WAS NOT SUPPORTED BY CLEAR AND
         CONVINCING EVIDENCE UNDER THE ADOPTION ACT, 23
         PA.C.S.A. § 2511(a)(1) AND (2)?

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S27001-17


         WHETHER    THE   [JUVENILE]   COURT    COMMITTED
         REVERSIBLE   ERROR     WHEN    IT  INVOLUNTARILY
         TERMINATED FATHER’S PARENTAL RIGHTS WITHOUT
         GIVING PRIMARY CONSIDERATION TO THE EFFECT THAT
         THE    TERMINATION    WOULD     HAVE    ON     THE
         DEVELOPMENTAL, PHYSICAL, AND EMOTIONAL NEEDS OF
         CHILD AS REQUIRED BY THE ADOPTION ACT, 23 PA.C.S.A.
         § 2511(B)?

(Father’s Brief at 7).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

                                      -2-
J-S27001-17



         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      DHS filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will

                                      -3-
J-S27001-17


           not be remedied by the parent.

                                 *    *    *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), and (b).       “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his…parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a

                                     -4-
J-S27001-17


            settled intent to relinquish parental claim to a child or a
            refusal or failure to perform parental duties. In addition,

               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his…conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his…parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

                                        -5-
J-S27001-17


acts of refusal as well as incapacity to perform parental duties.         In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”   Id. at 340.    The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      With respect to an incarcerated parent, this Court has stated:

         [I]ncarceration alone does not provide sufficient grounds
         for the termination of parental rights. Likewise, a parent’s
         incarceration does not preclude termination of parental
         rights if the incarcerated parent fails to utilize given
         resources and fails to take affirmative steps to support a
         parent-child    relationship.       As   such,    a   parent’s
         responsibilities are not tolled during incarceration.

In re Adoption of K.J., supra at 1133 (internal citations omitted).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability


                                     -6-
J-S27001-17


are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his… rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a

                                    -7-
J-S27001-17


        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert himself to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his…ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with…her physical and
        emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of…her potential in a permanent, healthy,

safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Vincent

Furlong, we conclude Father’s issues merit no relief.    The Juvenile Court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Juvenile Court Opinion, filed December 30, 2016, at 3-6)

(finding: (1) DHS employee credibly testified that Father has been aware of

his Family Service Plan (“FSP”) goals since September 2014, when test


                                    -8-
J-S27001-17


confirmed Father’s paternity; Father’s primary goal was housing, and he

failed to provide proof of suitable housing to DHS; Father’s additional FSP

goals included visitation, parenting classes, and mental health counseling;

Father did not complete mental health assessment, he consistently broke

visitation appointments, and he failed to provide proof of employment to

DHS; police arrested Father in April 2016 for drug offenses, and Father was

incarcerated at time of termination hearing; while incarcerated, Father did

not request visits with Child and did not send Child cards; Father did not

have reasonable plan for housing upon his release from imprisonment;

Father failed to remedy conditions which led to Child’s placement in foster

care, and he is unable to and refuses to remedy these conditions within

reasonable period of time; (2) DHS employee credibly testified that it was in

Child’s best interest to change permanency goal to adoption and to

terminate Father’s parental rights; DHS representative testified Child has

strong bond with her foster parents, who are capable of addressing Child’s

needs; Child does not have strong bond with Father; Child would not suffer

irreparable harm if court terminated Father’s parental rights to Child, and

termination would be in Child’s best interest). Accordingly, we affirm on the

basis of the Juvenile Court opinion.

      Decree affirmed.




                                       -9-
J-S27001-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2017




                          - 10 -
                                                                         Circulated 04/24/2017 11:42 AM




THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY

                         IN THE COURT OF COMMON PLEAS



      IN THE INTEREST OF:
      K.M.G., A Minor                               FAMILY COURT DIVISION
                                                    CP-St-AP-0000026-2015
                                                    CP-51-DP-0002367-2013
                                                    FID-51-FN-004216-2013
                                                    3535 EDA 2016

      APPEAL OF:
      J.L.C.R., Father

                                           OPINION

                                 PROCEDURAL HISTORY

              On October 14, 2016, the Court held a hearing on the Petition to Terminate

      the Parental Rights of the Appellant J.L.C.R., the biological father ("Father"), of

      K.M.G. a/k/a K.G. age 3 ("Child"). Although incarcerated, Father was present at

      the hearing and represented by counsel. After a full hearing on the merits, the Court

      found clear and convincing evidence to involuntarily terminate the parental rights

      of Father as to Child.

             STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

              Father's Statement of Matters Complained of on Appeal is set forth in

      verbatim as follows:

   1. Whether the trial court committed reversible error, when it involuntarily terminated
      father's parental rights where such determination was not supported by clear and
      convincing evidence under the adoption act, 23 Pa. C.S.A. § 251 l(a)(l) and (2).

  2. Whether the trial court committed reversible error when it involuntarily terminated
     father's parental rights without giving primary consideration to the effect that the
     termination would have on the developmental, physical and emotional needs of the
     child as required by the adoption act, 23 Pa. C.S.A. § 2511(b).
   3. Whether, the trial court erred because the evidence was overwhelming and
      undisputed that father demonstrated a genuine interest and sincere, persistent, and
      unrelenting effort to maintain a parent-child relationship with his child.


                              FINDINGS OF FACT

       On December 9, 2013, Child was adjudicated dependent. On May 30, 2014, the

Achieving Reunification Center (ARC) changed Father and Mother's statuses to inactive

due to inconsistent compliance. On June 9, 2014, the Father's status was closed due to the

Father declining ARC services. On September 30, 2014, another permanency review

hearing was held for the Child and it was determined pursuant to paternity testing that

J.L.C.R. was the father of the Child. Due to Mother and Father's consistent inability to

meet parenting objectives, on January 13, 2016, DHS filed petitions to change the Child's

goal to adoption and to terminate the parental rights of Mother and Father. On February

26, 2016, the Court involuntarily terminated the parental rights of Mother and continued

the case as to Father. Although Father had communicatedthat he wanted to visit the Child,

Father routinely missed visitation appointments; failed to provide any proof of

employment; obtain appropriate housing nor did he engage in mental health treatment.

Ultimately, the Court on May 2, 2016, permitted the Child to relocate to Florida with the

Child's foster parents. (Statement of Facts: Petition for InvoluntaryTermination of Parental

Rights)

          On April 14, 2016, Father was incarcerated for drug offenses of which DHS was

not notified until May 2016. On August 24, 2016, a DHS representative met with the

Father during which time Father made no indication that he desired to visit the Child. (N.T.

10/14/2016p. 62 lines 1-25). On October 14, 2016, the Courtheldahearingon the Petition

to Terminate the Parental Rights of the Father. Although incarcerated, Father was present
at the hearing and represented by counsel. After a full hearing on the merits, the Court

found clear and convincing evidence to involuntarily terminate the parental rights of Father

as to Child. (Statement of Facts: Petition for Involuntary Termination of Parental Rights)


                               LEGAL ANALYSIS

               In articulating the appellate standard of review of a termination of parental

       rights the Superior Court has stated:

       We are bound by the findings of the trial court, which have adequate support
       in the record so long as the findings do not evidence a capricious disregard
       for competent and credible evidence. In re Diaz, 447 Pa. Super. 327, 669 A.
       2d 372 (Pa. Super. 1995). Furthermore, we note that the trial court, as the
       finder of fact, is the sole determiner of the credibility of the witnesses and all
       conflicts in testimony are to be resolved by the finder of fact. In re B.G.S.,
       418 Pa. Super. 588, 614 A.2d 1161 (Pa. Super. 1992).
       In re Adoption of.A.C.H., 2002 Pa. Super 218, P4; 803 A.2d 224, 228 (2002)

       When reviewing an appeal from a decree terminating parental rights, we are
       limited to determining whether the decision of the trial court is supported by
       competent evidence. See In re KC.W., 456 Pa. Super. 1, 689 A.2d 294, 298
       (1997). Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court's decision, the decree must stand. Id.
       Where a trial court has granted a petition to involuntarily terminate parental
       rights, this Court must accord the hearing judge' s decision the same deference
       that we would give a jury verdict. See In re Child M, 452 Pa.Super. 230, 681
       A.2d 793, 800 (1996). We must employ a broad, comprehensive review of
       the record in order to determine whether the trial court's decision is supported
       by competent evidence. See In re Matsock, 416 Pa. Super. 520, 611 A.2d 737,
       742 (1992). In re C.S., 2000 PA Super 318, 761 A. 2d 1197, 1199 (Pa. Super.
       2000). It is clear that in a termination proceeding, the focus is on the conduct
       of the parents. In the Interest of A.L.D:, 2002 PA Super 104, 797 A. 2d 326
       (Pa.Super.2002). In the Interest of MB.. 449 Pa. Super. 507, 674A.2d 702
       (Pa.Super.11%). ·
       In the Matter of B.L. W, 2004 Pa. Super 30, P9; 843 A.2d 380, 383 (2004)

       The Child was adjudicated dependent on December 9, 2013. The record

demonstrates Father's ongoing unwillingness to provide care or control for the Child

or to perform any parental duties and his failure to remedy the conditions that brought

the Child into care. The documents and testimony discussed below provided the
Court clear and convincing evidence that termination of the Father's parental rights

would be in the best interest of the Child. Consequently, this Court found clear and

convincing evidence to terminate Father's parental rights pursuant to 23 Pa. C.S.A.

§§251 l(a)(l) and (2)1 and 23 Pa.C.S.A. § 251 l(b)2.

       Based upon this testimony elicited at the Termination Hearing as well as the

documents in evidence, this Court found clear and convincing evidence to terminate

Father's parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a) (1) and (2) as Father had failed

to remedy the conditions that brought the Child into care. His unwillingness to cooperate

with social services as to mental health counselling and housing demonstrated the Father's

inability or refusal to remedy the conditions within a reasonable period of time that had led

to the Child being adjudicated dependent in 2013.

       At the hearing on October 14, 2016, the DHS worker testified that Father had been

aware of his FSP goals since a paternity test had confirmed that he was the biological father

of Child. (N.T. 10/14/2016 p. 11, lines 1-25). The DHS Worker testified Father's primary



        1(a) General rule.-- The rights of a parent in regard to a child may be terminated after a petition filed
        on any of the following grounds:

        ( 1) The parent by conduct continuing for a period of at least six months immediately preceding the
        filing of the petition either has evidenced a settled purpose ofrelinquishing parental claim to a child
        or has refused or failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
        child to be without essential parental care, control or subsistence necessary for his physical or mental
        well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied by the parent.

        2  (b) Other considerations.--The court in terminating the rights of a parent shall give primary
        consideration to the developmental, physical and emotional needs and welfare of the child. The
        rights of a parent shall not be terminated solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and medical care if found to be beyond the control
        of the parent. With respect to any petition filed pursuant to subsection ( a)( I), ( 6) or (8), the court
        shall not consider any efforts by the parent to remedy the conditions described therein which are
        first initiated subsequent to the giving of notice of the filing of the petition.
FSP goal was housing. (N.T. 10/14/2016 p. 12 lines 1-25). Father never provided proof of

housing to DHS (N.T. 10/14/2016 p. 85 lines 1-25). The OHS Worker also testified that in

addition to housing other FSP goals were visitation, parenting counseling, and mental

health counseling. (N.T. 10/14/2016 p. 13 lines 1-10). Although Father received a

Certificate of Completion in reference to a parenting class, the DHS Worker testified that

he did not complete a mental health assessment despite being referred to ARC. (N.T.

10/14/2016 p. 18 lines 1-25). The DHS Worker testified that DHS sought to accommodate

the Father's work schedule by arranging visitation on Saturdays but that Father consistently

broke appointments and failed to provide proof of employment. (N.T. 10/14/2016 p. 23

lines 1-25) (N.T. 10/14/2016 p. 24 lines 1-25). Ultimately, Father was arrested in in April

2016 and charged with drug related offenses. He was incarcerated at the time of the hearing

on October 14, 2016. During Father's incarceration, the OHS Worker testified that the

Father did not request to visit the Child. (N.T. 10/14/2016p. 62 lines 1-25). During Father's

incarnation the DHS Worker testified that he did not send cards to the Child. (N.T.

10/14/2016 p. 76 lines 1-25). The OHS Worker also testified that Father did not have any

reasonable plans for housing when eventually released from prison. (N.T. 10/14/2016 p.

82 lines 1-25).

        The Court further found there was no strong bond between Father and Child, and

terminating parental rights would not cause the Child irreparable harm and would be in the

best interest of the Child pursuant to 23 Pa. C.S.A. §251 l(b). At the Termination Hearing,

the DHS Worker testified that in that it was in the best interest of the Child that the goal be

changed to adoption and that the Father's rights be terminated; that the Child would not

suffer permanent emotional harm if the Father's rights were terminated and that there
existed a strong bond between the Child and her foster parents, who were capable of

addressing the Child's medical needs, educational needs and therapeutic needs. (N.T.

10/14/2016 p.72 lines 1-25). (N.T. 10/14/2016 p. 73 lines 1-25). (N.T. 10/14/2016 p. 76

1-25).

         The testimony of the OHS Worker was deemed to be credible and accorded great

weight. The testimony before the Court on October 14, 2016 was clear and convincing.

Father did not remedy the conditions that caused his Child to come into care and Father

continued to be unable to provide care for his Child, warranting the involuntary termination

of the Father's parental rights pursuant to 23 Pa. C.S. §§251 l(a)(l) and (2). The Court

further concluded that the termination of the Father's parental rights would be in the best

interest of the Child.

                                          CONCLUSION

         This Court, after careful review of the findings of fact and the testimony presented

during the Termination Hearing on October 14, 2016, found by clear and convincing

evidence to terminate Father's parental rights pursuant to 23 Pa. C.S. 251 l(a)(l) and (2).

This court further found pursuant to 23 Pa. C.S. 251 l(b), termination of the mother's

parental rights would not have a detrimental effect on the Child and would be in the Child's

best interest. For the foregoing reasons, this Court respectfully requests that the October

14, 2016 Order terminating Father's parental rights to the Child be AFFIRMED.




         Date:   11. -~ c. - \ ~
                                                               Ch+
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above-captioned Opinion

was filed on the undersigned date in the Court of Common Pleas of Philadelphia

County Family Court Division and served by first class mail upon the following:

Suzanne M. Pontius, Esquire
Philadelphia Law Department
One Parkway
1515 Arch Street-Ie" Floor
Philadelphia, PA 19102
Attorney for OHS

Tara Amoroso, Esquire
Defender Association-Child Advocacy Unit
1441 Sansom Street, 9th Floor
Philadelphia, PA 19102
Child Advocate

Melanie Katz Silverstein, Esquire
1515 Market Street-Suite 1200
Philadelphia, PA 19102
Attorney for the Father Appellant

Lisa Marie Visco; Esquire
1800 JFK Blvd, Suite 300
Philadelphia, PA 19103
Attorney for the Mother